Per Curiam.
Gractia Sharpenberg Manning was admitted to practice by this Court in 1998 and lists a business address in Eaton, Ohio with the Office of Court Administration. She has applied to this Court, by affidavit sworn to June 28, 2016, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Manning is ineligible for nondisciplinary resignation because she has failed to fulfill her attorney registration requirements for the 2016-2017 biennial period (see Judiciary Law § 468-a; Matter of Cluff, 148 AD3d 1346 [2017]; Matter of Hanson, 146 AD3d 1229, 1229-1230 [2017]; Rules of Chief Admin of Cts [22 NYCRR] § 118.1).
In the interim, however, Manning has submitted a supplemental affidavit, sworn to March 3, 2017, in which she attests that she is now current in her New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Manning has duly registered for the current biennial period. Accordingly, inasmuch as AGC has no other substantive opposition to Manning’s application, and having determined that she is now eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457 [2017] [decided herewith]; Matter of Hanson, 146 AD3d at 1230), we grant the application and accept her resignation
Egan Jr., J.P., Lynch, Rose, Devine and Mulvey, JJ., concur.
Ordered that Gractia Sharpenberg Manning’s application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further ordered that Gractia Sharpenberg Manning’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that Gractia Sharpen-berg Manning shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.